The defendant was convicted in the criminal court of Fulton County of operating a lottery, known as the "number game," for the hazarding of money. His petition for certiorari was overruled by a judge of the superior court; and that judgment is assigned as error. The evidence for the State authorized the trial judge, sitting without a jury, to find the defendant guilty of the offense charged; and, since the defendant introduced no evidence, but merely made a statement denying his guilt (which evidently was disbelieved by the judge); and since the petition for certiorari was based solely on the grounds that the judgment of the trial judge was contrary to law and the evidence, the overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED JUNE 30, 1944.